DETAILED ACTION

This communication is a Non-Final Rejection Office Action in response to the 3/01/2021 filling of Application 17/249,383.  Claims 1-20 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case Claims 1-16 are directed toward a system to identify irregular nodes in a graph data object.  Claims 17-19 are directed toward a method to identify irregular nodes in a graph data object.  Claim 20 is directed toward a computer program product to identify irregular nodes in a graph data object.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the abstract idea of generating graph connecting members or a healthcare network to identify irregular members in the graph which falls into the abstract idea categories of certain methods of organizing human activity and mental processes.  The elements of Claim 1 that represent the Abstract idea include:

generate a tabular data object based at least in part on a plurality of input data objects and the scheme metadata of the scheme data object; 
generate a graph data object based at least in part on the tabular data object, wherein the graph data object comprises a plurality of nodes and a plurality of edges, wherein the plurality of nodes comprises a plurality of member nodes, a plurality of referring provider nodes, and a plurality of servicing provider nodes, wherein each of the plurality of edges connects two of the plurality of nodes; 
calculate, based at least in part on the graph data object, a plurality of node attributes for the plurality of nodes and a plurality of edge attributes for the plurality of edges; 
identify at least one irregular member node from the plurality of member nodes based at least in part on at least one of the plurality of node attributes or the plurality of edge attributes; 
identify at least one irregular referring provider node from the plurality of referring provider nodes based at least in part on at least one of the plurality of node attributes or the plurality of edge attributes; 
identify at least one irregular servicing provider node from the plurality of servicing provider nodes based at least in part on the at least one irregular member node and the at least one irregular referring provider node; and perform one or more responsive actions based on the at least in part on the at least one irregular member node, the at least one irregular referring provider node, and the at least one irregular servicing provider node.

The 2019 PEG states certain method of organizing human activity including fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; sales activities or behaviors; business relations); and Managing personal behavior or relationships or interactions between people are abstract.  The instant claims are directed to marketing or sales activities or behaviors as detecting interactions between the user and the employees based on a confidence score is a sales and marketing activity.  Further, the claim recites limitation that can be performed in the human mind (including mental processes including observation, evaluation, judgment, opinion) or by a human using a pen and paper.   For example generating a tabular data; generating a graph data; calculating, based at least in part on the graph data object, a plurality of node; identifying irregular member nodes can be performed mentally.  As such, the claim recites at least one abstract idea. 
Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, Claim 1 recites the additional elements of:
An apparatus comprising at least one processor and at least one non-transitory memory comprising a computer program code, the at least one non-transitory memory and the computer program code configured to, with the at least one processor, cause the apparatus to: 
retrieve a scheme data object, wherein the scheme data object comprises scheme metadata; 
However, the apparatus comprising at least one processor and at least one non-transitory memory comprising are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  
Further MPEP 2105.05(g) explains that data gathering and data output can be considered pre-solution activity and post-solution activity.  See MPEP 2106.05(g) that states:
An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 

In the instant case, the retrieval a scheme data object is considered mere data gathering which is incidental to the primary process in a similar way that obtaining information about credit card transactions to be analyzed was incidental to the primary process explained above.  Further, MPEP 2106.05 also states Examiner should evaluate whether the extra-solution limitation is well known.  In this case, the broadly recited receipt of location data from a user device is well known.  The MPEP also cites several examples of mere data gathering that have been found  to be insignificant extra-solution activity including gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price (see OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93); and obtaining information about transactions using the Internet to verify credit card transactions (see CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011))
When viewing the generic display and data gathering in combination with the generic computer does not add more than when viewing the elements individually.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In step 2B, the examiner must be determined whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).   As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Further, the receipt or location data is recited broadly in the claims.   MPEP 2106.05(d) states receiving or transmitting data over a network, e.g., using the Internet to gather data is conventional when claimed generically (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  As such, the broadly claimed receipt of location data is considered well-known and conventional as established by the MPEP and relevant case law.
Further Claims 1-16 further limit the mental processes and methods of organizing human activity already addressed in the parent claim, but fail to remedy the deficiencies of the parent claim as they do not impose any additional elements that amount to significantly more than the abstract idea itself.  Further, claims 12, 13 disclose the additional elements of displaying information.  But as explained above the display of information is considered insignificant extra solution activity and well-known and conventional.  
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-16 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention.  The presentment of claim 1 otherwise styled as a method, computer program product or system, for example, would be subject to the same analysis.  As such, claims 29-36 are also rejected.

	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obee US 2020/0272740 A1 in view of Kuchar US 2020/0027089 A1.

As per Claim 1 Obee teaches an apparatus comprising at least one processor and at least one non-transitory memory comprising a computer program code, the at least one non-transitory memory and the computer program code configured to, with the at least one processor, cause the apparatus to: (Obee para. 12)
generate a tabular data object based at least in part on a plurality of input data objects;  (Para. 74 teaches process 400 starts at step/operation 401 by obtaining one or more transaction records in the transactional data. As just one example, the data analytics computing entity 106 may access healthcare claims data (when utilized in a healthcare context), or another data source in a relational database. In certain embodiments, the data analytics computing entity 106 may obtain one or more transaction records, where each transaction record indicates one or more transaction properties associated with a transaction between a particular provider of the multi-provider network and a particular consumer of the multi-provider network. The transaction properties for a particular transaction may include one or more of a time of the particular transaction, a cost of the particular transaction, a type of the particular transaction, a payment status of the particular transaction, secondary parties to the particular transaction, location and identity of the billing, servicing, referring and rendering providers, location and identity of the consumer, etc. For example, the type of a particular transaction may be a claim for medical care provided by a primary care provider, or a referral from one medical provider to another.  Further, para. 103 teaches the relationship data identified as relevant for a particular transmutation may be placed into a new table (which may be referred to as a master or target providers table—relevant to the particular (also referred to herein as a “master provider” or “target provider”) of the transmutation). Rather than generating a largely cluttered and difficult-to-comprehend data output for a user, the target providers table may focus later analysis on the most relevant relationships between providers identified within the target providers table. Moreover, this table may be individually usable for generating a later graphical interface, as the table may be generated to include both provider-specific data (e.g., node data) and relationship-specific data (e.g., edge data).)
generate a graph data object based at least in part on the tabular data object, wherein the graph data object comprises a plurality of nodes and a plurality of edges, wherein the plurality of nodes comprises a plurality of member nodes, a plurality of referring provider nodes, and a plurality of servicing provider nodes, wherein each of the plurality of edges connects two of the plurality of nodes;  (Obee para. 33 teaches or example, various embodiments that relate to calculating a network risk score for a provider-centric network may generate the network risk score based on a combination of risk scores for particular relationships in the provider-centric network and network-based relationship scores for those particular relationships. Risk score for a relationship between two providers may be determined based on one or more of risk scores for providers associated with the relationship and/or risk scores for consumers that have provider-consumer relationship with both of the providers associated with the relationship. Moreover, network-based relationship scores for relationships may be determined based on relational proximity of the relationship to the target provider node associated with the particular provider-centric network. Thus, the network risk score for a provider-centric network may be determined based on factors both universal to the multi-provider transactional environment as a whole (e.g., provider risk scores and consumer risk scores) and factors specific to a localized view of the multi-provider transactional environment (e.g., relational proximities determined based on the provider-centric network for the target provider node). In this way, various embodiments of the present invention provide a powerful tool for modeling a large number of transactional patterns among transactional data for a multi-provider transactional environment.  Para. 95 teaches At step/operation 504, the data analytics computing entity 106 determines aggregate provider relationships reflected within the relationship data based on the shared consumer-based provider relationships selected in step/operation 503. In some embodiments, the data analytics computing entity 106 determines an aggregate provider relationship for each pair of providers based on each shared consumer-based provider relationship associated with both providers in the pair. In some embodiments, the relationship between providers may be that of the referring provider on a claim for another provider, where the consumer sharing relationship is represented by the colocation on the same transactional record.  Para. 122 teaches In some embodiments, generating an edge of a graph interface view involves determining one or more of a shape for the node, a color for the node, and/or one or more information data items associated with the node. In some embodiments, the shape and/or color of an edge may indicate a type of the relationship associated with the edge. For example, in a graph interface view associated with a multi-provider environment for delivery of medical services, the shape and/or color of an edge may indicate that a corresponding relationship is a referral relationship or a co-visitation relationship. In some embodiments, the one or more informational data items associated with an edge may be determined based on one or more relationship properties for a relationship associated with the edge, such as a relationship property determined based on whether the relationship satisfies a particular relational proximity criterion.  Para. 103 teaches these graph interface views may be provider-specific ego nets (the provider being identified based at least in part on provider-specific data, such as a unique identifier associated with the provider; a provider name; a provider address; and/or the like), such that a single graph interface view corresponds to a single provider, having that provider as the visually-central anchoring point of the graph interface view. In order to establish these provider-specific graph interface views, the data analysis computing entity 106 generates provider-specific transmutations of the relationship data, which encompasses only that portion of the relationship data relevant to the graph interface view to be provided for the particular provider. The relationship data identified as relevant for a particular transmutation may be placed into a new table (which may be referred to as a master or target providers table—relevant to the particular (also referred to herein as a “master provider” or “target provider”) of the transmutation). Rather than generating a largely cluttered and difficult-to-comprehend data output for a user, the target providers table may focus later analysis on the most relevant relationships between providers identified within the target providers table. Moreover, this table may be individually usable for generating a later graphical interface, as the table may be generated to include both provider-specific data (e.g., node data) and relationship-specific data (e.g., edge data).
calculate, based at least in part on the graph data object, a plurality of node attributes for the plurality of nodes and a plurality of edge attributes for the plurality of edges;  (para. 100 teaches At step/operation 506, the data analytics computing entity 106 selects filtered aggregate provider relationships from the aggregate provider relationships determined in step/operation 504 and reflected in the relationship data. The data analytics computing entity 106 may thus apply filters based on those summarized characteristics of relationships between providers (providing functionality similar to providing filters of summary “edges” (indicative of relationships between providers) between “nodes” (reflecting characteristics of individual providers) as could be provided within a graphical database storage structure.)
identify at least one irregular member node from the plurality of member nodes based at least in part on at least one of the plurality of node attributes or the plurality of edge attributes; identify at least one irregular referring provider node from the plurality of referring provider nodes based at least in part on at least one of the plurality of node attributes or the plurality of edge attributes; identify at least one irregular servicing provider node from the plurality of servicing provider nodes based at least in part on the at least one irregular member node and the at least one irregular referring provider node; and  (para. 33 teaches As noted above, various existing fraud detection solutions suffer from technical shortcomings related to the large number of transactional patterns generated in multi-provider transactional environments. Various embodiments of the present invention address those shortcomings. For example, various embodiments that relate to calculating a network risk score for a provider-centric network may generate the network risk score based on a combination of risk scores for particular relationships in the provider-centric network and network-based relationship scores for those particular relationships. Risk score for a relationship between two providers may be determined based on one or more of risk scores for providers associated with the relationship and/or risk scores for consumers that have provider-consumer relationship with both of the providers associated with the relationship. Moreover, network-based relationship scores for relationships may be determined based on relational proximity of the relationship to the target provider node associated with the particular provider-centric network. Thus, the network risk score for a provider-centric network may be determined based on factors both universal to the multi-provider transactional environment as a whole (e.g., provider risk scores and consumer risk scores) and factors specific to a localized view of the multi-provider transactional environment (e.g., relational proximities determined based on the provider-centric network for the target provider node). In this way, various embodiments of the present invention provide a powerful tool for modeling a large number of transactional patterns among transactional data for a multi-provider transactional environment. By utilizing such a powerful modeling tool, various embodiments of the present invention address technical shortcomings of existing fraud detection solutions related to the large number of transactional patterns generated in multi-provider transactional environments and provide technical solutions for detecting anomalous activity patterns in such multi-provider transactional environments.)
perform one or more responsive actions based on the at least in part on the at least one irregular member node, the at least one irregular referring provider node, and the at least one irregular servicing provider node.  (para. 127 teaches Furthermore, graph interface view 810 depicted in the operational example of FIG. 8B further includes an independent edge 811 between two indirect partner providers, as well as informational data for an independent relationship associated the independent edge 811 that the user can cause to be displayed by moving a cursor to a location in the graph interface view 810 associated with the independent edge 811. Moreover, graph interface view 820 depicted in the operational example of FIG. 8C depicts informational data 822 for a node 821 that a user can cause to be displayed by moving a cursor to a location in the graph interface view 820 associated with a particular node 821.  The Examiner considers displaying informational data for a node (including a risk level) to be perform one or more responsive actions )
Obee does not teach retrieve a scheme data object, wherein the scheme data object comprises scheme metadata; However, Kuchar para. 166-168 teaches the data acquisition module 1100-1 acquires data that may provide evidence of fraud from a variety of fraud data sources 124-2. The trust module 300 may make a determination of the likelihood of fraud for blockchain addresses based on fraud data. For example, the trust module 300 may label blockchain addresses as fraud based on the fraud data. Subsequently, the trust module 300 may generate scoring features and scoring models based on the labeled blockchain addresses.  In some implementations, the trust module 300 may be configured to acquire databases and lists that indicate fraudulent activity associated with a blockchain address. In one example, fraud data sources 124-2 can include databases of fraud information, such as third-party databases of fraud information and/or customer provided databases of fraud information. The databases may be provided by public entities (e.g., government watchlists) and/or private entities (e.g., a company generated watchlist).  In some examples, a database of fraud information may be provided in the form of a blacklist that includes a list of blockchain addresses that have been identified as having engaged in fraud. In this example, the data acquisition module 1100 may acquire public blacklists, purchase blacklists, and/or receive blacklists from customers. In some cases, blacklists may have been peer reviewed by a community of trusted parties (e.g., experts). In some implementations, the data processing module 1100-2 can mark addresses as fraudulent if the address is included on a blacklist. In other implementations, the presence of the blockchain address on a blacklist can be used as a scoring feature for determining whether the blacklisted blockchain address is likely fraudulent.
Para. 173 teaches The fraud label 1120 can also include fraud label metadata.  The fraud label metadata may indicate the source of the information used to label the blockchain address as fraud (e.g., a specific blacklist). The fraud label metadata may also indicate a type of fraud (e.g., a phishing scam). The fraud label metadata can also include the content of the fraudulent behavior, such as text associated with a scam (e.g., text posted online or in an email). The trust module 300 can return the fraud label metadata to a requesting device to clearly explain the reason the trust module 300 has labeled a blockchain address as fraudulent.
generate a tabular data object based at least in part on the schemed metadata of the scheme data object; Para. 162 teaches referring to FIG. 13, the data acquisition and processing module 1100 includes a data acquisition module 1100-1 that acquires data from the fraud and custody data sources 124. The data acquisition and processing module 1100 also includes a data processing module 1100-2 that processes the acquired data. The raw and processed data 1118 can be stored in the record data store 1110. The data acquisition module 1100-1 can acquire data in a variety of ways. In some implementations, the data acquisition module 1100-1 can acquire curated data, such as curated/purchased data provided by partners/customers. In some cases, data can be user peer-reviewed structured data.  Both Obee and Kuchar are directed to fraud analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Obee to include retrieve a scheme data object, wherein the scheme data object comprises scheme metadata and generate a tabular data object based at least in part on the schemed metadata of the scheme data object as taught by Kuchar to provide a more accurate and timely analysis of potential fraud.

As per Claim 3 Obee does not teach the apparatus of claim 1, wherein, when generating the tabular data object, the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: retrieve the plurality of input data objects, wherein each of the plurality of input data objects comprises input metadata; and select a first subset of input data objects from the plurality of input data objects, wherein at least one input metadata field of the input metadata of each input data object in the first subset of input data objects matches a corresponding scheme metadata field of the scheme metadata of the scheme data object.  Kuchar para. 190 teaches referring to FIGS. 15A-15B, the graph generation module 1104-1 generates a blockchain graph data structure based on the blockchain transactions for a plurality of different blockchain addresses. The graph data structure includes blockchain addresses and transactions between the blockchain addresses. For example, for each blockchain address, the graph data structure may describe each transaction associated with the blockchain address along with the direction of the transaction, such as whether the blockchain address was a sender or receiver. The graph data structure can also include the transaction amount for each transaction. In some implementations, the graph data structure can include fraud data (e.g., fraud labels). The fraud label can indicate that the address has been involved in fraudulent activity (e.g., a known fraudulent address).  Further para. 186 teaches the blockchain processing module 1102-2 includes a behavior identification module 1402 that can determine whether a blockchain address matches specific behavior templates that may be indicative of fraud. If the behavior identification module 1402 identifies a match between a blockchain address' behavior and a behavior template, the match may be stored in the blockchain address record 304. In some implementations, the local trust data store 302 may store a set of behavior templates. In these implementations, the behavior identification module 1402 can determine whether the blockchain address' behavior matches one or more of the set of behavior templates.  Both Obee and Kuchar are directed to fraud analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Obee to include retrieve the plurality of input data objects, wherein each of the plurality of input data objects comprises input metadata; and select a first subset of input data objects from the plurality of input data objects, wherein at least one input metadata field of the input metadata of each input data object in the first subset of input data objects matches a corresponding scheme metadata field of the scheme metadata of the scheme data object as taught by Kuchar to provide a more accurate and timely analysis of potential fraud.

Claims 17 and 19 recite similar limitations to those recited in claims 1 and 3 and are rejected for similar reasons.  

Claim 20 recites similar limitations to those recited in claim 1 and is rejected for similar reasons.  Further, Obee teaches . A computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer- readable program code portions comprising an executable portion configured to perform the recited steps (see claim 12)

Claim(s) 2, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obee US 2020/0272740 A1 in view of Kuchar US 2020/0027089 A1 and in further view of Lyons US 2018/0181625 A1.

As per Claim 2 Obee does not teach the apparatus of claim 1, wherein, prior to retrieving the scheme data object, the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: access webpage data objects comprising webpage data; perform processing on the webpage metadata to generate the scheme data object; and store the scheme data object in a database.  However, Kuchar para. 163 In some implementations, the data acquisition module 1100-1 may be configured to automatically acquire data (e.g., crawl/scrape websites). For example, the data acquisition module 1100-1 may be configured to do targeted data acquisition, such as acquiring data for specific social media accounts. As another example, the data acquisition module 1100-1 may perform more general data acquisition, such as more general crawling/scraping of sites.  Para. 170 teaches Although the data acquisition module 1100-1 may be configured to acquire fraud data from targeted locations, in some implementations, the data acquisition module 1100-1 can generally crawl and scrape other data sources (e.g., social media sites) for fraud data and other data. In these examples, the data processing module 1100-2 may identify fraudulent blockchain addresses based on behavior across a social media platform, such as scams that request funds from multiple social media users, new accounts that directly ask other users for funds, and fake initial coin offering scams.  Both Obee and Kuchar are directed to fraud analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Obee to include prior to retrieving the scheme data object, the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: access webpage data objects comprising webpage data; perform processing on the webpage metadata to generate the scheme data object; and store the scheme data object in a database as taught by Kuchar to provide a more accurate and relevant analysis of potential fraud.
Obee in view of Kuchar does not explicitly disclose access webpage data objects comprising webpage metadata perform natural language processing on the webpage metadata  However, Lyons para. 34 teaches Web scraping (also referred to as web harvesting) involves extracting data from web pages and/or web sites. The data can include, in some examples, HTML code, metadata, text derived from natural language processing of image-based web content, and text-based content displayed to web pages. Typically, a bot or web crawler is programmed to copy information from web pages or websites to a storage location, such as a database or spreadsheet. A bot or web crawler is a software application designed to execute automated scripts over the Internet 114. Particularly in the circumstance of a web crawler, this includes recursively collecting information from pages of a website beginning with the root (main) web page. The web scraping engine 112, for example, may execute a bot or web crawler to collect information from a number of Internet sources.   Both Obee in view of  Kuchar and Lysons are directed to analyzing data from internet sources.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Obee to include access webpage data objects comprising webpage metadata perform natural language processing on the webpage metadata  as taught by Lyons to alleviate the data quality and integrity issues that would normally be associated with a manual search and retrieval of data (see para. 33). 

Claim 18 recites similar limitations to those recited in claim 2 and is rejected for similar reasons.  

Claim(s) 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obee US 2020/0272740 A1 in view of Kuchar US 2020/0027089 A1 as applied to Claim 3 and in further view of Muthuswamy US 20220172211 A1.

As per Claim 4 Obee does not teach the apparatus of claim 3, wherein the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: generate the tabular data object based at least in part on the first subset of input data objects, wherein the tabular data object indicates a plurality of tabular correlations among the input metadata of the first subset of input data objects.  Muthuswamy para. 27 teaches the computer system as a risk assessment tool 100 for detecting financial fraud, the local or remote memory 160 may be configured for storing information, e.g., nodes and relationships data 162 captured in the built relational network graph, including node data, e.g., entity/accounts/properties data; relationships data, e.g., entity relationships/functions and directionality, and associated meta-data, and computed risk weights/relationship weights. The nodes and relationships data, probabilistic weights data, and received metadata 162 is stored as a database and accessed for building the relational network graph model and for conducting analysis of the built relational network graph for use in detecting fraud. Such captured data can include but is not limited to: parties, accounts, transactions and associated metadata obtained from transactions information stored in the electronic databases 130A, 130B. Alternately or in addition, the entity data, entity relationships and meta-data 162 can be stored in a separate local memory storage device attached to the computer system 100.  Both Obee and Muthuswamy are directed to fraud analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Obee to include generate the tabular data object based at least in part on the first subset of input data objects, wherein the tabular data object indicates a plurality of tabular correlations among the input metadata of the first subset of input data objects as taught by Muthuswamy to provide a more accurate and timely analysis of potential fraud (see para. 5).

As per Claim 5 Obee does not teach the apparatus of claim 3, wherein the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: select a second subset of input data objects from the plurality of input data objects, wherein an input actor metadata field of the input metadata of each input data object in the second subset of input data objects matches the input actor metadata field of the input metadata of at least one input data object in the first subset of input data objects; and generate the tabular data object based at least in part on the second subset of input data objects, wherein the tabular data object indicates a plurality of tabular correlations among the input metadata of the second subset of input data objects.  Muthuswamy para. 36 teaches another programmed processing module stored at the associated memory 150 of system tool 100 include a Risk-by-Association analyzer 180 employing logic and instructions for performing upon the built relationship graph network database data a Risk-by-Association analysis to make assumptions about associations found in the graph data. For example, in the context of financial fraud detection, the Risk-by-Association analysis performed by module 180 is used to establish a “guilt” or “suspicion” of an entity based on “associations” or “patterns” in the data (e.g., transaction interaction partner(s) of a suspicious entity, or entities that share functions). Such analysis methods can employ one or more risk-by-association machine learned methods 185: Random Walk with Restarts (RW), Semi-Supervised Learning (SSL), and Belief Propagation (BP), as known in the art. Such risk-by-association method(s) 185 results in computing a risk-by-association score.  Both Obee and Muthuswamy are directed to fraud analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Obee to include select a second subset of input data objects from the plurality of input data objects, wherein an input actor metadata field of the input metadata of each input data object in the second subset of input data objects matches the input actor metadata field of the input metadata of at least one input data object in the first subset of input data objects; and generate the tabular data object based at least in part on the second subset of input data objects, wherein the tabular data object indicates a plurality of tabular correlations among the input metadata of the second subset of input data objects as taught by Muthuswamy to provide a more accurate and timely analysis of potential fraud (see para. 5).

As per Claim 6 Obee does not teach the apparatus of claim 1, wherein, when generating the graph data object, the at 98 AttyDocketNo.: 054642/551395least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: generate the plurality of member nodes based at least in part on a first subset of input actor metadata of the plurality of input data objects indicating a plurality of members; generate the plurality of referring provider nodes based at least in part on a second subset of input actor metadata of the plurality of input data objects indicating a plurality of referring providers; and generate the plurality of servicing provider nodes based at least in part on a third subset of input actor metadata of the plurality of input data objects indicating a plurality of servicing providers. Muthuswamy para. 35 teaches Returning to FIG. 1, module 170 can further run a probabilistic risk model 175 to determine a fraud risk probability of the relation between any two given parties based on the variables or features and metadata captured in the relationship network graph. This can be attributed by the relation metadata or by the party metadata, e.g., if Party A is a risk party, it is going to be computed if the Party B is also suspicious based on the weight value of the relationship between the Party A and Party B. For example, the higher the weight, the greater the risk. In embodiments, the weight is determined using a probabilistic model which looks at the metadata as features and the analyst input as a ground truth label. That is, module 170 can further invoke supervised (or unsupervised) machine learning techniques for detecting fraud as known in the art, e.g., supervised learning using a regression model to predict a value of input data (classification) and unsupervised learning (clustering) techniques. Based on features and metadata relating to a party that are captured in the directed relationship network graph, techniques employing Hidden Markov Models or Artificial Neural Networks may alternatively or additionally be employed to compute a risk associated with the particular party and relationship with another party. Initially, a risk “seed” weight or seed score is assigned to the relation based on domain rules. The result of the machine learning is the computing of a fraud risk “weight” attributed to the relation between the two parties. In embodiments, there are thresholds applied to decide if a resulting “new” weight can be used to update the existing weight.  Both Obee and Muthuswamy are directed to fraud analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Obee to include generate the plurality of member nodes based at least in part on a first subset of input actor metadata of the plurality of input data objects indicating a plurality of members; generate the plurality of referring provider nodes based at least in part on a second subset of input actor metadata of the plurality of input data objects indicating a plurality of referring providers; and generate the plurality of servicing provider nodes based at least in part on a third subset of input actor metadata of the plurality of input data objects indicating a plurality of servicing providers as taught by Muthuswamy to provide a more accurate and timely analysis of potential fraud (see para. 5).

As per Claim 7 Obee teaches the apparatus of claim 6, wherein, when generating the graph data object, the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: generate the plurality of edges based at least in part on a plurality of tabular correlations indicated by the tabular data object.  Obee para. 103 teaches Rather than generating a largely cluttered and difficult-to-comprehend data output for a user, the target providers table may focus later analysis on the most relevant relationships between providers identified within the target providers table. Moreover, this table may be individually usable for generating a later graphical interface, as the table may be generated to include both provider-specific data (e.g., node data) and relationship-specific data (e.g., edge data).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683